9 N.Y.3d 898 (2007)
In the Matter of RIVERKEEPER, INC., Respondent,
v.
PLANNING BOARD OF TOWN OF SOUTHEAST et al., Appellants. (Proceeding No. 1.)
In the Matter of RICHARD FEUERMAN et al., Respondents,
v.
PLANNING BOARD OF TOWN OF SOUTHEAST et al., Appellants. (Proceeding No. 2.)
In the Matter of CROTON WATERSHED CLEAN WATER COALITION, INC., et al., Respondents,
v.
PLANNING BOARD OF TOWN OF SOUTHEAST et al., Appellants. (Proceeding No. 3.)
Court of Appeals of the State of New York.
Submitted September 4, 2007.
Decided September 6, 2007.
Motion by Building and Realty Institute of Westchester & The Mid-Hudson Region for leave to file a brief amicus curiae on the appeal herein granted. Two copies of the brief must be served and 24 copies filed within seven days.